Citation Nr: 1018751	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased disability rating for torn medial 
meniscus, right knee, post operative with instability, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded by the Board in August 2009.  

In a January 2010 rating decision, the RO assigned a higher 
rating of 20 percent for the Veteran's service-connected torn 
medial meniscus, right knee, post operative with instability, 
effective January 7, 2010.  As the maximum schedular rating 
was not assigned, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

The Board notes at the outset that service connection was 
granted for torn medial meniscus, right knee, post operative 
in December 1976, with an assigned 0 percent disability 
rating, effective December 1, 1976.  A January 2006 rating 
decision continued the 0 percent disability rating, and the 
present appeal ensued.  Subsequently, a February 2007 rating 
decision assigned two separate 10 percent disability ratings 
for the Veteran's right knee, both effective September 9, 
2005.  One rating was for torn medial meniscus, right knee, 
with degenerative changes and limited motion.  The other 
rating was for torn medial meniscus, right knee, post 
operative with instability.  On the Veteran's substantive 
appeal, he checked the box to indicate he was appealing both 
ratings, but he then listed only the instability rating 
issue.  Subsequent pleadings have only addressed the 
instability issue, and in a July 2009 Informal Hearing 
Presentation, the Veteran's representative noted that the 
Veteran had only continued his appeal as to the instability 
issue.

The issue of entitlement to a possible separate rating for 
limitation of extension was raised in a July 2009 Informal 
Hearing Presentation, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and is referred to 
the AOJ for appropriate action.  




FINDINGS OF FACT

1.  Prior to August 28, 2006, the Veteran's service-connected 
torn medial meniscus, right knee, post operative with 
instability was manifested by no more than slight lateral 
instability.

2.  From August 28, 2006, the Veteran's service-connected 
torn medial meniscus, right knee, post operative with 
instability is manifested by moderate lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for torn medial meniscus, right knee, post operative 
with instability have not been met for the period prior to 
August 28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.71a, Diagnostic Code 5257 
(2009).

2.  The criteria for a 20 percent disability evaluation (but 
no higher) for service-connected torn medial meniscus, right 
knee, post operative with instability have been met for the 
period from August 28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.



I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2005.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
September 2009 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.  The Veteran's claim was thereafter 
readjudicated in February 2010 via a supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim is 
sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, a private treatment 
record, and VA treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection 
with this appeal in October 2003 and November 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports are thorough and contain sufficient 
detail so that the Board's evaluation of the right knee 
disability is a fully informed one.  Thus, the Board finds 
that further examination is not necessary.

The Board finds there was substantial compliance with its 
August 2009 remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination 'more than substantially complied with the 
Board's remand order').  In this regard, the Veteran was 
provided additional VCAA notice, VA treatment records were 
obtained, and an additional VA medical examination was 
administered in January 2010, which contained sufficient 
detail.  Therefore, the Board will proceed to review and 
decide the claim based on the evidence that is of record. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Increased Rating

The Veteran contends that the severity of his service-
connected torn medial meniscus, right knee, post operative 
with instability warrants a higher disability rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's right knee disability has been assigned 
separate disability ratings under Diagnostic Codes 5010 and 
5257.  As already noted, only the rating for instability 
under 5257 is on appeal. 

Under Code 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.

Factual Background and Analysis

At the outset, the Board notes that the Veteran has already 
been assigned a separate evaluation for his right knee based 
on degenerative changes and limited motion.  As noted in the 
Introduction, the Board finds that the only issue on appeal 
is whether the Veteran is entitled to a higher disability 
evaluation for his right knee disability due to instability; 
therefore, the Board's current analysis will focus on 
Diagnostic Code 5257.

Historically, service connection was granted for torn medial 
meniscus, right knee, post operative in December 1976, and 
given a 0 percent disability rating.  A February 2007 rating 
decision assigned two separate 10 percent disability 
evaluations for the Veteran's right knee.  One 10 percent 
evaluation was for objective evidence of slightly limited 
motion, under Diagnostic Code 5010.  The other 10 percent 
evaluation was for objective evidence of slight instability, 
under Diagnostic Code 5257.  Both effective dates were for 
September 9, 2005.  Subsequently, a January 2010 rating 
decision increased the disability rating from 10 percent to 
20 percent (under Diagnostic Code 5257 - for moderate 
instability), effective January 7, 2010.  In February 2010, 
the Veteran stated that the 20 percent evaluation should have 
been given an effective date of August 28, 2006.  As the 
maximum schedular rating was not assigned, this issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

In November 2005, the Veteran was afforded a medical 
examination in connection with his right knee disability.  
During the examination, the Veteran reported experiencing 
intermittent pain, and that the pain may occur at any time 
and may occur while sitting, ambulating, or prolonged 
standing.  He reported limited endurance and occasional 
weakness with his knee giving way, which may occur without 
warning.  The Veteran denied problems with his knee locking.  
The examiner noted that the Veteran's right knee disability 
had no effect on his occupation.  The examiner noted that the 
Veteran was able to ambulate to the office without 
complaints.  The Veteran's gait was normal, and he did not 
use any braces or other support devices.  The examiner found 
no obvious bony deformity and no evidence of muscle atrophy 
about the calf or thigh area.  There was a well healed 
surgical scar on the Veteran's medial aspect of his right 
knee.  The examiner found no swelling or joint effusion, no 
distal edema, no joint line or peripatellar tenderness, mild 
anterior translocation, no posterior translocation, and no 
medial or lateral opening.  The examiner assessed both active 
and passive range of motion, and both were consistent.  The 
Veteran had full range of motion to 140 degrees without pain, 
and there were no changes following 10 repetitive squats.  
The examiner assessed the Veteran with right knee meniscal 
injury status post lateral meniscectomy.

VA and private treatment records reflect the Veteran's 
ongoing complaints of and treatment for his right knee 
disability.  A private treatment records document that the 
Veteran underwent a MRI in February 2006.  A physician's 
impression of the Veteran's MRI was degenerative changes of 
the knee with joint space narrowing and osteophytes, joint 
effusion, mild chondromalacia patellae, anterior cruciate 
ligament (ACL) tear, no evidence of meniscal tears, 
quadriceps tendon and patellar tendon within normal limits, 
and degenerative changes of the patellofemoral joint with 
osteophytes.  The Veteran submitted a private medical opinion 
in support of his claim, dated in February 2006.  The opinion 
stated that the Veteran's right knee had been painful and 
unstable ever since his in-service injury, and that he 
continues to demonstrate instability with normal activities.  
The physician stated that the Veteran had degenerative 
changes, joint line tenderness, bony hypertrophy, laxity on 
Lachman's and anterior drawer test, and that he had atrophied 
his right thigh and leg.  A treatment record from March 2006 
states that the Veteran had range of motion of 0/5/210, 
marked crepitation, positive Lachman's test, negative 
posterior drawer, no varus or valgus laxity, and minimal 
effusion.  The physician stated that he thought the Veteran 
would have significant work restrictions, that he would be 
unable to perform any work duties that were nonsedentary, and 
that e would be restricted in his ability to lift, kneel, 
squat, and crawl.

A VA treatment record from July 2006 states that the 
Veteran's right knee had some crepitation and was slightly 
unstable; he was assessed with right knee posttraumatic 
arthritis.  An orthopedic treatment record from August 2006 
states that the Veteran's biggest problem was instability, 
and that his knee was giving way.  The Veteran reported pain 
of 4/10.  It was noted that the Veteran was retired.  On 
examination, the Veteran had full range of motion, no 
effusion, some medial joint line tenderness, positive drawer 
sign and Lachman test, and mildly positive pivot shift.  The 
orthopedic surgeon suggested an unloader brace with ACL 
constraints.

The Veteran submitted a second private medical opinion, dated 
in April 2007, in support of his claim.  The opinion was from 
the same physician who wrote the February 2006 opinion.  The 
opinion states that the Veteran clearly had an ACL deficient 
knee, meaning that the ligament was torn and no longer 
provided the Veteran with the stability the knee requires.  
The physician stated that the Veteran's right knee had loss 
of motion, both on extension and flexion, secondary to the 
degeneration of the joint.  The physician further stated that 
the degeneration was secondary to the ACL being torn for many 
years, and not helping stabilize the knee.  The physician 
concluded that the Veteran's right knee was very unstable, 
that it had been for many years, and the Veteran was 
recommended to wear a brace.

Per the Board's August 2009 remand instructions, the Veteran 
was afforded a subsequent VA examination in January 2010.  
During the examination, the Veteran reported that he wears 
his unloader brace daily, that it does not keep his knee from 
giving way or keep him from falling, but that he does not 
twist his knee like he would without it.  He also uses a cane 
when walking stairs, and takes over-the-counter pain 
medication daily.  The Veteran reported a constant aching 
sensation localized to the right knee, that his knee pain 
increases after weightbearing, either standing or walking 
about 5 to 10 minutes.  He reported an immediate increase in 
knee pain when kneeling or squatting, and that 3 or 4 steps 
of stair walking also increases his pain.  The Veteran 
reported that his knee buckles on average about 3 or 4 times 
per week, and a second or two of locking of the right knee on 
approximately a nightly basis.  The Veteran denied swelling 
of the knee.  He reported that his knee limits his walking to 
about 5 to 10 minutes, and that he can stand for longer 
periods by shifting his weight to the left leg as needed.  
The Veteran reported being retired since 1997.  The examiner 
noted that the Veteran arrived ambulatory wearing a hinged 
knee brace on the right knee, and walked with a normal 
station but an antalgic gait because of his right leg.  The 
examiner found the Veteran's right knee to have no effusion, 
redness, swelling, or tenderness.  The Veteran's right knee 
was stable when stressed in a valgus and varus manner.  The 
examiner found no lateral or medial joint instability, 
moderate ACL laxity with anterior drawer testing.  The 
Veteran's range of motion testing was from 11 to 114 degrees 
of flexion, and he lacked 11 degrees to full extension both 
when seated and when standing.  The examiner noted that 
moderate crepitus was felt underneath the right kneecap with 
extension and flexion of the knee.  There were no additional 
limitations to range of motion after repetitive motion, and 
no observed manifestations of pain with range of motion 
testing.  An MRI of the right knee was performed in 
connection with the examination.  The MRI report revealed 
large oblique undersurface tear of the posterior horn/body 
junction of the medial meniscus; high-grade tearing of the 
mid substance of the ACL, with a few intact fibers seen; and 
small loose body versus large marginal osteophyte off the 
inferior-posterior aspect of the patella.  The examiner 
diagnosed the Veteran with right knee medial meniscal tear 
with anterior knee joint laxity secondary to partial ACL 
tear, and patellar degenerative joint disease.

The Veteran and his representative have submitted multiple 
statements regarding the contention that the severity of his 
right knee disability warrants a higher disability rating due 
to instability.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected torn medial 
meniscus, right knee, post operative with instability is more 
severe than the assigned disability ratings reflect.  Medical 
evidence generally is required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has considered 
the Veteran's contentions carefully.  In this case, competent 
medical evidence offering detailed medical findings and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
Veteran's service-connected right knee disability.

There is no doubt that the Veteran's service-connected right 
knee disability results in instability.  The Veteran's 
complaints of instability are credible and fully supported by 
the medical evidence.  Nevertheless, the Board must apply the 
regulatory criteria for assigning ratings for the instability 
of the knee under 38 C.F.R. Part 4, Diagnostic Code 5257.

To meet the criteria for a rating in excess of 10 percent 
prior to January 7, 2010, the Veteran must show moderate 
recurrent subluxation or lateral instability.  Diagnostic 
Code 5257.  To meet the criteria for a rating in excess of 20 
percent since January 7, 2010, the Veteran must show severe 
recurrent subluxation or lateral instability.  Id.

Due to the staged ratings throughout the period on appeal, 
the Board must consider the rating assigned to each period of 
time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
considering the period prior to January 7, 2010, the Board 
has determined that the Veteran was entitled to a 20 percent 
disability rating since August 28, 2006.  The Board finds 
that the Veteran's continued assertions of increased 
disability and the medical evidence are sufficient to warrant 
the assignment of a 20 percent rating for instability of the 
right knee since August 28, 2006.  In this regard, the 
Veteran points to an August 28, 2006, report showing an 
orthopedic surgeon suggested that the Veteran wear an 
unloader brace with ACL constraints due to complaints of 
instability.  At this time, the orthopedic surgeon also 
determined the Veteran to have a positive drawer sign and 
Lachman test 

However, the Board notes that the Veteran has not at any time 
shown manifestations that would warrant a 20 percent rating 
prior to August 28, 2006.  Significantly, the Board observes 
that the Veteran's July 2006 VA treatment record documents 
that the Veteran's right knee was only slightly unstable.  
The Veteran also submitted private treatment records which 
documented instability for the period prior to August 28, 
2006; however, the evidence did not show that the Veteran's 
right knee disability was manifested by moderate or severe 
recurrent subluxation or lateral instability.  Given this 
disability picture, the Board finds that the Veteran's 
symptoms more nearly approximated a 10 percent disability 
rating prior to August 28, 2006.

In considering the period from August 28, 2006, the Board 
finds that the preponderance of the evidence is against a 
rating greater than 20 percent.  The Board notes that the 
competent evidence at no time shows severe recurrent 
subluxation or lateral instability.  Significantly, during 
the January 2010 VA examination, the physician found the 
Veteran's right knee to be stable when stressed in a valgus 
and varus manner, no lateral or medial joint instability, and  
moderate ACL laxity with anterior drawer testing.  As such, 
based on these medical findings, the Veteran's disability 
does not meet the criteria for a rating greater than 
20 percent under Diagnostic Code 5257. At any rate, the Board 
also notes that the Veteran stated in February 2010 that he 
believed his 20 percent disability rating should have an 
effective date of August 28, 2006.  In other words, it 
appears that he limited his appeal to a 20 percent rating and 
does not even argue that a higher rating is warranted.  

In sum, the Board finds that the preponderance of the 
evidence is against finding that the Veteran is entitled to a 
disability rating in excess of 10 percent prior to August 28, 
2006, and to a disability rating greater than 20 percent 
thereafter, for torn medial meniscus, right knee, post 
operative with instability.

The Board also notes that, in general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Code 5257.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is 
not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a more favorable decision.  The Veteran may always 
initiate a claim for an increased rating in the future if 
there is an increase in the severity of his torn medial 
meniscus, right knee, post operative with instability.


ORDER

The appeal is denied in part and granted in part (subject to 
laws and regulations applicable to payment of VA monetary 
benefits) as follows:

Entitlement to a disability rating greater than 10 percent 
for torn medial meniscus, right knee, post operative with 
instability for the period prior to August 28, 2006 is not 
warranted.  

Entitlement to a 20 percent disabling rating (but no higher) 
is warranted for torn medial meniscus, right knee, post 
operative with instability for the period from August 28, 
2006.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


